United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-41832
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE BONILLA-MUNGIA,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:03-CR-431-ALL
                      --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Bonilla-Mungia (Bonilla) again appeals his guilty plea

conviction and sentence for illegal reentry following deportation

in violation of 8 U.S.C. § 1326.   In a prior opinion, we rejected

as foreclosed Bonilla’s claim that the felony and aggravated

felony provisions contained in 8 U.S.C. §§ 1326(a) and (b) are

unconstitutional.   Bonilla, 422 F.3d at 318-19 (citing

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998)).

We also rejected the Government’s argument that Bonilla had

waived his objections to his crime of violence enhancement, and,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41832
                                 -2-

after reviewing for plain error, we vacated Bonilla’s sentence

and remanded the case to the district court for re-sentencing.

Id. at 319-22.    The district court re-sentenced Bonilla, and this

appeal followed.

     Bonilla again challenges the constitutionality of

§ 1326(b)’s treatment of prior felony convictions as sentencing

factors, but he concedes that this claim is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Neither party argues the effect of the previous panel’s decision,

but this court explicitly addressed this argument and held that

the claim was foreclosed by Almendarez-Torres.     See Bonilla, 422
F.3d at 318-19.    Therefore, we should first consider whether

under the doctrine of the law of the case, Bonilla’s claim should

be heard a second time.    See United States v. Becerra, 155 F.3d
740, 752-753 (5th Cir. 1998).

     The law of the case doctrine generally instructs that “a

prior decision of this court will be followed without

re-examination . . . unless (i) the evidence on a subsequent

trial was substantially different, (ii) controlling authority has

since made a contrary decision of the law applicable to such

issues, or (iii) the decision was clearly erroneous and would

work a manifest injustice."    Becerra, 155 F.3d at 752-53

(internal quotation marks and citation omitted).

     In this case, the previous panel squarely and explicitly

reached the issue that Bonilla now attempts to raise anew.
                          No. 05-41832
                               -3-

Bonilla, 422 F.3d at 318-19.   None of the exceptions to the law

of the case doctrine are applicable to this case, and application

of the doctrine here would further the policy goals the doctrine

is generally meant to achieve.   See Becerra, 155 F.3d at 752-53.

Accordingly, we decline to reconsider this court’s prior holding

under the doctrine of the law of the case.

     The judgment of the district court is AFFIRMED.